DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 – 25 and 41 – 45 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘configured to be located’ is  indefinite as it is unclear what is structurally necessary for the configuration. The phrase ‘configured to be normally’ is indefinite as it is unclear what is structurally necessary for the configuration. The phrase ‘configured for holding’ is indefinite as it is unclear what is structurally necessary for the configuration. For purposes of examination, the phrases will be considered to mean any film having the claimed structure. Claim 1 recites the phrase ‘said engagement liquid’ in line 8. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the phrase ‘said movable valve’ in line 9. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the phrase ‘said hollow interior’ in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the phrase ‘the materials’ in line 20. There is insufficient antecedent basis for this limitation in the claim. 




Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.       	Claims 1 – 5, 17 – 18, 21 – 25 and 41 – 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walters (U.S. Patent No. 5,893,461) in view of Ettridge et al (U.S. Patent Application Publication No. 2018/0170017 A1) as evidenced by Korwin – Edson (U.S. Patent Application Publication No. 2008/0161432 A1) and Wagner (U.S. Patent Application Publication No. 2011/0303433 A1). 
With regard to Claim 1, Walters discloses a package (column 1, lines 5 – 10) comprising a valve that is openable because it provides degassing (column 4, lines 1 – 2) comprising a cap ‘50,’ base member ‘52,’ rubber disk ‘54,’ a thin layer of oil, and a filter ’60’ (column 5, lines 40 – 50);  as shown in Figure 3 the rubber disk is a valve member and the base member is a hollow housing including a portion forming a valve seat, which is the surface under a  valve member that is a disk, with an engagement enhancing liquid that is oil interposed   between the valve  member and the seat (column 6, lines 21 – 29); the engagement enhancing liquid assists with engagement (column 7, lines 4 – 11), therefore when the valve is in a closed state; the valve member is movable because it can be flexed (column 7, lines 32 – 38); the cap and the base member comprise thermoplastic material (polyethylene; column 6, lines 40 – 46) and the rubber disk comprises polyisobutylene rubber and the filter is heat sealable (column 6, lines 40 – 46); the valve is mounted on the front panel of the package, which comprises a film (web; column 4, lines 10 – 30), therefore a hollow body defining an interior chamber, comprising a laminated flexible film (web having multiple layers; column 4, lines 31 – 37). It is not disclosed that the valve consists essentially of thermoplastic material. However, Korwin – Edson et al disclose that polyisobutylene rubber is thermoplastic (paragraph 0070). Additionally, it would have been obvious for one of ordinary skill in the art to provide for a filter that is a thermoplastic material, as heat sealability is disclosed. The valve would therefore consist, and would therefore consist essentially, of thermoplastic materials, if the engagement enhancing liquid is not considered to be a part of the valve, as in the claimed invention. All of the thermoplastic materials would also be of a type suitable for forming a package having a valve. The valve would therefore consist of a first type of thermoplastic material, which is a type suitable for forming a package having a valve. Walters fails to disclose a flexible film resistant to atmospheric oxygen transmission and comprising the first type of thermoplastic material, the thermoplastic material constituting at least 95% by weight of the package, the package being recyclable and suitable for recycling.
Ettridge et al teach a  package comprising a flexible film that is a barrier (paragraph 0015) to oxygen (paragraph 0017) that is a thermoplastic material because it comprises a layer of linear low density polyethylene (paragraph 0075), for the purpose of simultaneously obtaining a food package and pharmaceutical package (paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a flexible film that is a barrier to oxygen, and that therefore is resistant to atmospheric oxygen transmission, in order to simultaneously obtain a food package and pharmaceutical package as taught by Ettridge et al. The flexible film would therefore consist of the first type of thermoplastic material. Ettridge et al do not teach that linear low density polyethylene is recyclable. However, Wagner discloses that linear low density polyethylene is recyclable (paragraph 0012).
With regard to Claims 2 – 3, oriented polypropylene is taught by Ettridge et al (paragraph 0022). The first type of thermoplastic material therefore comprises, and therefore is, oriented polypropylene.
With regard to Claim 4, another layer of polypropylene is taught by Ettridge et al, and it is not specified that the polypropylene is oriented (paragraph 0075), as it is specified in paragraph 0022. The polypropylene is therefore oriented or non – oriented.
With regard to Claim 5, a layer of polyvinyl alcohol is taught by Ettridge et al (paragraph 0021).
With regard to Claim 17, Ettridge et al teach a peelable seal material on a portion of the laminated film, because a seal layer is taught that is pressure – sensitive (pressure tacky adhesive; paragraph 0074). The portion forms an inner surface of the hollow body and a mouth of the flexible package, because the seal layer is the innermost layer of the film (paragraph 0103).
With regard to Claim 18, the layer of peelable seal material has a thickness of approximately 5 microns (from 10 to 150 m; paragraph 0075). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 21 – 24, the portion of the valve forming the valve seat therefore comprises a base and the movable valve member is a septum, as shown in Figure 3 of Walters.
With regard to Claim 25, the engagement liquid comprises polydimethylsiloxane (silicone; column 5, lines 40 – 45).
With regard to Claim 41, a layer of adhesive is taught by Ettridge et al (paragraph 0072).
With regard to Claims 42 – 45, a vacuum deposited aluminum coating is taught by Ettridge et al (paragraph 0064).



	

5.	Claims 6 – 16 and 19 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walters (U.S. Patent No. 5,893,461) in view of Ettridge et al (U.S. Patent Application Publication No. 2018/0170017 A1) as evidenced by Korwin – Edson (U.S. Patent Application Publication No. 2008/0161432 A1) and Wagner (U.S. Patent Application Publication No. 2011/0303433 A1) and further in view of Damico et al (GB 2055390 A).
Walters, Ettridge et al, Korwin – Edson and Wagner disclose a film comprising a layer of metal coating which is aluminum as discussed above. A polyurethane adhesive is disclosed between layers of the film (paragraph 0076 of Ettridge et al). With regard to Claim 6, Walters, Ettridge et al, Korwin – Edson and Wagner fail to disclose a polyester – urethane.
Damico et al teach a polyurethane adhesive that is a polyester urethane (page 3, lines 60 – 63) for the purpose of obtaining lamination of plastic to metal at low activation temperature (page 1, lines 5 – 8)
It therefore would have been obvious for one of ordinary skill in the art to provide for a polyester urethane adhesive in order to obtain  lamination of plastic to metal at low activation temperature as taught by Damico et al.
With regard to Claim 7, a second layer of oriented polypropylene is taught by Ettridge et al, because one or more layers are disclosed (paragraph 0022).
With regard to Claims 8 – 9, a second layer of polyester – urethane is taught by Ettridge et al, because it is taught that multiple layers of the film can be added to one another   by the adhesive (paragraph 0076).
With regard to Claim 10, because the layers are within the film, the layers of the film are all over each of the other layers. The polyvinyl alcohol layer, oriented polypropylene layer, polyester – urethane adhesive layer, second oriented polypropylene layer, second polyester – urethane adhesive layer and non – oriented polypropylene layer are therefore disposed over each other.
With regard to Claim 11, the oriented polypropylene layer is approximately 18 microns thick (between 15 and 20 m; paragraph 0056)  the polyvinyl alcohol layer taught by Ettridge et al is approximately 0.5 m thick (paragraph 0053) and the non – oriented polypropylene layer is approximately 76 microns thick (from 150 down to about 10 m thick; paragraph 0075); the second oriented polypropylene layer is therefore approximately 18 microns thick. A first adhesive layer and a second adhesive layer having a thickness of approximately 1.9 microns is not taught by Ettridge et al. However, Damico et al teach that a thickness of adhesive 0.1 to 1 mil is well known in the art (general procedure; page 1, lines 19 – 27). It would have been obvious for one of ordinary skill in the art to provide for a thickness of 0.1  to 1 mil, therefore approximately 1.9 microns, as it is disclosed that a thickness of adhesive 0.1 to 1 mil is well known in the art.
With regard to Claim 12, printing of the film that is laminated to metal is taught by Damico et al (page 1, lines 51 – 56). It would have been obvious for one of ordinary skill in the art to provide for a layer of printing interposed between the polyvinyl alcohol layer and the polyester – urethane adhesive layer, or alternatively the polyvinyl alcohol layer interposed between a layer of printing and the polyester – urethane adhesive layer, as printing of the film that is laminated to metal is taught by Damico et al. Ink is not explicitly taught by Damico et al. However, it would have been obvious for one of ordinary skill in the art to provide for ink, as printing is taught by Damico et al.
With regard to Claim 13, the aluminum coating interposed between the second layer of oriented polypropylene and the second layer of polyester – urethane adhesive is not taught by Ettridge et al. However, because lamination of plastic to metal is taught by Damico et al, it would have been obvious for one of ordinary skill in the art to provide for the aluminum coating interposed between the second layer of oriented polypropylene and the second layer of polyester – urethane adhesive.
With regard to Claims 14 – 16 and 19 – 20, the thickness of the aluminum coating taught by Ettridge et al is approximately 1 micron (between 20 and 120 nm; paragraph 0026).


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782